Citation Nr: 1420927	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cervical sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the appeal was subsequently transferred to the RO in Little Rock, Arkansas. 

A Video Conference hearing before the undersigned was held at the RO in February 2014.  A transcript of the proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing in February 2014, the Veteran essentially testified that her cervical spine disability had worsened since the most recent VA examination in May 2007.  She reported that she takes up to three different types of medication for neck pain, spasms, and other cervical spine symptomatology.  She testified that she receives ongoing private treatment for her neck from Dr. Tuetken (of First Care, in Jonesboro, Arkansas).  Subsequent to the hearing, the Veteran submitted records from Dr. Teutken, but only those dated from April 2013 to November 2013.  She also indicated that while she does not currently receive VA medical treatment, she has received treatment for her neck disability at various VA medical centers (e.g., Memphis and Jacksonville) during the course of this appeal. 

Given the Veteran's allegations of worsening symptoms and additional treatment since her last VA C & P examination more than 7 years ago, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, efforts to obtain any outstanding, relevant private and VA medical records should be made. 


Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain the names and addresses of all medical care providers who treated the Veteran for her cervical spine disability since 2006.  After securing the necessary release, obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record. 

Of particular interest are all non-duplicative records from Dr. Teutken of First Care in Jonesboro, Arkansas, and any outstanding VA treatment records from the Memphis and Jacksonville VA Medical Centers, dated since 2006 to the present. 

If the search for such records has negative results, documentation to that effect should be included in the claims file

2. Thereafter, arrange for VA examination with an appropriate clinician to determine the nature and severity of the service-connected cervical spine disability. 

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review. 

It is requested that the VA examiner provide a thorough history of the Veteran's cervical spine symptomatology, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected cervical spine disability. 

In particular, the examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination, expressed in degrees of lost motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The examiner should specifically state if ankylosis is present.  The examiner should also estimate any additional loss of function on repetitive use or during periods of flare-up, expressed in degrees of lost motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.

All findings and conclusions should be set forth in a legible report. 

3. Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



